DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 7-17 are allowable. The restriction requirement between Groups I and IV (method), as set forth in the Office action mailed on 8 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8 September 2021 is partially withdrawn.  Claim 21, directed to a method which depends from Claim 1, also a method, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 18-20, directed to products remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Wiersma on 5 May 2022.

The application has been amended as follows: 
Cancelled Claims 18-20

In Claim 21, amended the status identifier to 

-- (Original) --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-17 and 21 are allowed over the closest prior art of record. The closest prior art is considered to be represented by Sebralla et al. (DE102015225185A1).
Regarding Claim 1, Sebralla et al. (DE’185) teaches a process for an anticorrosion pretreatment of a metallic surface comprising steel, galvanized steel, aluminum, magnesium and/or a zinc-magnesium alloy [0078, 0092], wherein the metallic surface is brought into contact with an aqueous composition A comprising a) from 0.01 to 0.5 g/l (calculated as solid addition) (“more preferably 0.08 to 0.35 g/l, particularly preferably 0.15 up to 0.20 g / l and very particularly preferably approx. 0.17 g / l” [0029, 0032]) of at least one copolymer comprising, in an alternating configuration, i) monomer units comprising at least one carboxylic acid group and/ or phosphonic acid group and ii) monomer units not comprising any acid group [0001, 0009, 0025, 0042], and the metallic surface is brought into contact with an acidic aqueous composition B comprising b 1) at least one compound selected from the group consisting of titanium, zirconium and hafnium compounds [0009, 0037]. The metallic surface is brought into contact simultaneously with the composition A and the composition B, since the components are mixed. and bringing the metallic surface into contact with an acidic aqueous composition B comprising b1).
	DE’185 fails to teach bringing the metallic surface into contact first with composition A and then with composition B or first with composition B and then with composition A. No prior art which teaches or suggests this order of steps with the recited compositions has been identified as of the time of this Allowance. Therefore, Claim 1 is allowed. Claims 2-5, 7-17 and 21 are allowed as depending from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712